Citation Nr: 0400861	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 430	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of carotid 
artery surgery performed by the Department of Veterans 
Affairs in 1985.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1961 to April 1964.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

The veteran claims that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for residuals of carotid artery surgery performed by VA at a 
medical center in Leavenworth, Kansas, in 1985.  These 
residuals allegedly include damage to the left eye, a stroke, 
and post-stroke complications.  Additional development is 
necessary before the Board can decide this claim.

While the veteran's appeal was pending, specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the need 
for a claimant to submit a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, while the appeal was pending, in August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The United States 
Court of Appeals for Veterans Claims (Court) has since 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  

When the VCAA was enacted, the veteran's claim for 
compensation was pending before VA.  The VCAA is thus 
applicable to this appeal.  See VAOGCPREC 7-03.  The VCAA 
provides that VA must notify a claimant of the information 
needed to substantiate his claim and assist him in obtaining 
and fully developing all of the evidence relevant to that 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2002).  In this case, the RO has not yet satisfied these 
duties to notify and assist the veteran.

First, the veteran and his representative claim that there 
are outstanding records of the VA hospitalization at issue in 
this case, which need to be obtained in support of the 
veteran's claim.  When the veteran filed an informal claim in 
August 1999, he indicated that he was seeking compensation 
for residuals of a carotid artery operation that was 
performed at a VA Medical Center in Fort Leavenworth.  In a 
formal claim filed later that month, he indicated that the 
surgery occurred on January 2, 1985.  

Subsequently, by letter dated October 2001, the RO requested 
records of the procedure from the Chief of Staff at the VA 
Medical Center at Fort Leavenworth.  The RO addressed this 
letter to 4101 S. 4th Street Trafficway, Topeka, Kansas, 
66622.  Thereafter (date unknown), the RO received a response 
to its inquiry from an individual at VA Eastern Kansas Health 
Care System.  That individual noted that the RO had 
improperly addressed its letter to Topeka, rather than 
Leavenworth, Kansas, and had identified the VA Medical Center 
as being part of Fort Leavenworth, an Army base.  The 
individual clarified that there was no VA Medical Center at 
Fort Leavenworth.  The individual also indicated that there 
were multiple facilities where veterans may be seen within 
the Eastern Kansas Health Care System, including Leavenworth, 
Kansas, but that according to electronic data bases, the 
veteran had not turned in any enrollment papers to that 
facility.

In November 2001, the RO contacted the veteran, who 
identified the name of the surgeon, a neurologist, who 
performed the surgery, and indicated that he was in the VA 
Domiciliary at Leavenworth from 1984 to 1985.  Based on this 
information, the RO again endeavored to secure the 
outstanding records by contacting the Chief of Staff at the 
VA Medical Center in Leavenworth, Kansas, indicating that the 
veteran was in the Leavenworth Domiciliary from 1984 to 1985, 
and requesting reports of the veteran's surgery from January 
2, 1985.  An individual from that facility researched the 
RO's inquiry and learned that the veteran's records had been 
transferred to the VA Records Center and Vault in Neosho, 
Missouri.  She contacted that facility, and in September 
2002, was told that the two federal record centers had no 
records on the veteran.  

In 2002, the RO also contacted the VA Medical Center in 
Marion, Illinois, where the veteran's more recent medical 
records were housed, in order to determine whether the 
veteran's outstanding records had been transferred to that 
facility.  According to September 2002 email correspondence 
between the RO and a representative at that facility, the 
veteran's file contained no records of treatment rendered 
prior to 1996.  

Since then, the veteran and his representative continue to 
allege that these records exist, are part of the VA Medical 
Center System, and need to be obtained.  In addition, the 
veteran has provided the proper address for the VA Medical 
Center in Leavenworth, Kansas (4101 S. 4th Street., 
Trafficway, Leavenworth, Kansas, 66048), and submitted a copy 
of an envelope that held a letter that was sent to him when 
he was at the domiciliary in Leavenworth.  This envelope is 
dated in June 1985. 

As the record stands, it is clear that the veteran has 
received inpatient and outpatient treatment at the VA Medical 
Center in Marion, Illinois, since 1984.  It is also clear, 
however, that he received inpatient treatment at the VA 
Medical Center in Leavenworth, Kansas, in 1985 and 1986.  The 
RO obtained records of this treatment in 1986, in response to 
the veteran's filing of another claim.  These records include 
summaries of two hospitalizations, one from November 1985 to 
December 1985, and another from December 1985 to February 
1986.  When the RO first requested these records, the VA 
Medical Center responded that, because this was a domiciliary 
admission, the RO should not request a hospital summary, but 
rather, the specific medical report needed, including the 
type and purpose.  Given that the VA Medical Center in 
Leavenworth, Kansas, subsequently provided the RO with 
records of the veteran's hospitalizations in 1985 and 1986, 
the Board does not understand why representatives from that 
same facility are now claiming that there is no evidence of 
the veteran's treatment in 1985.  As alleged by the veteran 
and his representative, and as explained in greater detail 
below, the RO needs to explore this matter further on Remand.  

Second, it appears that the surgery at issue might actually 
have occurred in November 1985, rather than January 1985, as 
alleged by the veteran.  According to one of the 
aforementioned hospitalization summaries from the VA Medical 
Center in Leavenworth, Kansas, in November 1985, the veteran 
underwent, in part, a transection of the right internal 
carotid cul-de-sac with ligation, and a cervical cephalic 
arteriogram.  Given that the veteran is claiming entitlement 
to VA compensation for residuals of carotid artery surgery, 
the Board questions whether the November 1985 procedures 
might constitute the surgery to which the veteran is 
referring.  On admission for those procedures, the veteran 
reported a history of medical conditions and prior surgeries, 
none of which involved the carotid artery.  Moreover, when 
the RO requested records of the veteran's 1984 to 1986 
treatment at the VA Medical Center in Leavenworth, Kansas, a 
representative from that facility indicated that the only 
treatment noted involved the veteran's two hospitalizations.  
On Remand, the RO should contact the veteran and relate to 
him the information provided in this paragraph, and ask him 
to clarify whether the November 1985 procedures encompass the 
carotid artery surgery to which he is referring.  If such is 
the case, the RO should endeavor to obtain all other records 
associated with that surgery, including post-operative 
progress notes.   

Third, the law provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, the RO has not yet afforded the veteran a VA 
examination, during which an examiner can determine whether, 
for consideration under 38 U.S.C.A. § 1151 (West 2002), the 
veteran actually has additional disability as a result of 
carotid artery surgery performed by VA in 1985, and if so, 
whether VA acted negligently and was at fault in causing that 
additional disability.  Such action should be taken on 
Remand.

This case is remanded for the following development:

1.  VA should contact the veteran, explain 
to him that there is a hospital summary of 
record reflecting that the veteran 
underwent surgery involving his carotid 
artery in November 1985, at the VA Medical 
Center in Leavenworth, Kansas, and ask him 
to clarify whether that surgery is the one 
to which he has been referring in his 
written statements.  

2.  If the veteran responds in the 
negative, the RO should make one last 
effort to request, obtain and associate 
with the claims file all clinical 
records, inpatient treatment records, 
consultation reports, reports of 
diagnostic testing, and progress notes 
associated with the veteran's alleged 
January 1985 carotid artery surgery at 
the VA Medical Center in Leavenworth, 
Kansas.  The RO should provide the 
representative from that facility a copy 
of the pertinent hospital summary 
confirming that the veteran was treated 
there from 1985 to 1986 as alleged.  If 
the representative again claims that 
these records are unavailable, VA should 
document this fact in the record.  

3.  If the veteran responds in the 
affirmative, the RO should request, 
obtain and associate with the claims file 
all clinical records, inpatient treatment 
records, consultation reports, reports of 
diagnostic testing, and progress notes 
associated with the veteran's November 
1985 surgery and post-surgical care at 
the VA Medical Center in Leavenworth, 
Kansas.  The RO should provide the 
representative from that facility a copy 
of the pertinent hospital summary 
confirming that the veteran was treated 
there from 1985 to 1986 as alleged.  If 
any of the aforementioned pertinent 
records are unavailable, VA should 
document this fact in the record.  

4.  After having obtained the appropriate 
records, VA should afford the veteran a 
VA examination.  The purpose of this 
examination is to determine whether the 
veteran has additional disability as a 
result of the carotid artery surgery, 
which was proximately caused by VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, similar 
instance of fault, or an event not 
reasonably foreseeable.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: record all current 
complaints and pertinent clinical 
findings associated with the veteran's 
eyes and cerebrovascular accident; (2) 
opine whether it is at least as likely as 
not that, as a result of the 1985 carotid 
artery operation performed by VA, the 
veteran has additional disability; and if 
so (3) indicate whether it was 
proximately caused by VA's carelessness, 
negligence, lack of proper skill, error 
in judgment, similar instance of fault, 
or an event not reasonably foreseeable.  
The examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.  

5.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake immediate corrective action.

6.  Following the above development, VA 
should review the claims file and 
undertake any other notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), to include informing the veteran of 
the evidence needed to support his claim 
and indicating which evidence VA will 
develop and which evidence the veteran 
must furnish.  

7.  Thereafter, VA should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 


other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




